DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8-15 are currently pending.  Claim 8 has been amended. Entry of this amendment is accepted and made of record.
Previous rejection of claims 8-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicant’s amendment filed September 7, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartog et al. (US 2018/0058982) (hereinafter Hartog) in view of Bickham et al. (US 2013/0322837) (hereinafter Bickham).
Regarding claim 8, Hartog teaches in Figure 2 a system for measuring temperature via distributed temperature sensing comprising:
a first fiber optic cable (first sensing fiber) (104);
a second fiber optic cable (second sensing fiber) (106); 
a first coupler (coupler) (108) coupled to the first fiber optic cable (first sensing fiber) (104); 
a second coupler (coupler) (122) coupled to the second fiber optic cable (second sensing fiber) (106); and 
an optical isolator (isolator) (126) disposed between the first coupler (coupler) (108) and the second coupler (coupler) (122) and in optical communication with the first coupler (coupler) (108) and the second coupler (coupler) (122) (see paragraph 0027-0028); 
wherein at least one of the first fiber optic cable or the second fiber optic cable is a multimode fiber (see paragraph 0033).
However Hartog does not explicitly teach the first fiber optic cable or the second fiber optic cable comprising, a multimode optical fiber including, from the center to the periphery: a central core having a refractive index that decreases progressively from a center of the central core to an edge of the core, wherein the refractive index follows an alpha profile such that the central core has a value of alpha in the range of 1.70 to 1.98; and a cladding having refractive index smaller than a minimum refractive index of the central core; wherein a bandwidth-length product of the multimode optical fiber has a value greater than 2000 MHz-km at 1550 nm and the bandwidth-length product is highest within a region from 1450 nm to 1650 nm.
Bickham teaches a multimode optical fiber (see Abstract) including, from the center to the periphery: a central core (core) (20) having a refractive index that decreases progressively from a center                         
                            ≤
                        
                     α                        
                            ≤
                        
                     2.04 (see paragraph 0004); and a cladding (cladding (60)) including depressed-index annular portion (40)) (see paragraph 0031 and Figures 1-2) having refractive index (refractive index of depressed-index annular portion (40)) smaller than a minimum refractive index of the central core (core) (20) (see Figure 1); wherein a bandwidth-length product of the multimode optical fiber has a value greater than 2000 MHz-km at 1550 nm (greater than 2500 MHz-km at at least one wavelength between 1260 nm and 1610 nm) (see claim 1) and the bandwidth-length product is highest within a region from 1450 nm to 1650 nm (greater than 7500 MHz-km at 1550) (see claim 13).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify system as taught by Hartog with the first fiber optic cable or the second fiber optic cable comprising, a multimode optical fiber including, from the center to the periphery: a central core having a refractive index that decreases progressively from a center of the central core to an edge of the core, wherein the refractive index follows an alpha profile such that the central core has a value of alpha in the range of 1.70 to 1.98; and a cladding having refractive index smaller than a minimum refractive index of the central core; wherein a bandwidth-length product of the multimode optical fiber has a value greater than 2000 MHz-km at 1550 nm and the bandwidth-length product is highest within a region from 1450 nm to 1650 nm as taught by Bickham.  One would be motivated to make this combination in order to reduce fiber dispersion and attenuation.
Having the particular refractive index (1.70 to 1.98), and the particular bandwidth-length product (greater than 2000 MHz-km at 1550 nm and the bandwidth-length product is highest within a region from 1450 nm to 1650 nm), absent any criticality, is only considered to be the “optimum” or “preferred” value used by Prior Art that a person having ordinary skill in the art before the effective See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, the prior combination teaches all the limitations of claim 8.
However, Hartog as modified by Bickham does not explicitly teach a third fiber optic cable; a third coupler coupled to the second fiber optic cable; a fourth coupler coupled to the third fiber optic cable; and a second optical isolator coupled between the third coupler and the fourth coupler.
Although, the prior combination does not explicitly teach a third fiber optic cable; a third coupler coupled to the second fiber optic cable; a fourth coupler coupled to the third fiber optic cable; and a second optical isolator coupled between the third coupler and the fourth coupler, it would have been obvious to one with ordinary skill in the art to provide a third fiber optic cable; a third coupler coupled to the second fiber optic cable; a fourth coupler coupled to the third fiber optic cable; and a second optical isolator coupled between the third coupler and the fourth coupler, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, 11 (7th Cir, 1977).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hartog in view of Bickham as applied to claim 8 above, in further view of Babin et al. (US 2015/0260588) (hereinafter Babin).
Regarding claim 9, the prior combination teaches all the limitations of claim 8.
Hartog teaches a light source (probe light/signal) configured to send a light through the first and second fiber optic cable (see paragraph 0015)
However, Hartog as modified by Bickham does not explicitly teach a photodetector configured to convert received light into electrical signals; and a computing unit configured to calculate a ratio 
Babin teaches a photodetector (142,144) configured to convert received light into electrical signals (as well known in the art); and a computing unit (implicitly implied) configured to calculate a ratio between an anti-Stokes band in the received light and a Stokes band in the received light to determine a temperature along a length of the first or second fiber optic cable (see paragraph 0037).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the prior combination with teach a photodetector configured to convert received light into electrical signals; and a computing unit configured to calculate a ratio between an anti-Stokes band in the received light and a Stokes band in the received light to determine a temperature along a length of the first or second fiber optic cable as taught by Babin. One would be motivated to make this combination in order to provide the true measurement of the temperature profile along the entire length of the fiber optic cable.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartog in view of Bickham as applied to claim 8 above, in further view of Chang et al. (US 6163554) (hereinafter Chang).   
Regarding claim 10, the prior combination teaches all the limitations of claim 8.
However, Hartog as modified by Bickham does not explicitly teach the first coupler is a first wavelength division multiplexer.
Chang teaches the first coupler (32) being a first wavelength division multiplexer (WDM) (see column 3, lines 50-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the prior combination with the first coupler is a first wavelength division multiplexer as taught by Chang.  One would be motivated to make this 
Regarding claim 11, the prior combination teaches all the limitations of claim 10.
However, Hartog as modified by Bickham and Chang does not explicitly teach the first wavelength division multiplexer being configured to separate a light signal from the first fiber optic cable into a pump signal and a Stokes signal.
Chang teaches the first wavelength division multiplexer (32) being configured to separate a light signal from the first fiber optic cable into a pump signal and a Stokes signal (see Abstract and column 3, line 50 through column 4, line 10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the prior combination with the first wavelength division multiplexer being configured to separate a light signal from the first fiber optic cable into a pump signal and a Stokes signal as taught by Chang.  One would be motivated to make this combination in order to control the light wavelength passing through the coupler to a desired wavelength and to provide accurate temperature measurements over along the entire length of the fiber optic cable.
Regarding claim 12, the prior combination teaches all the limitations of claim 11.
However, Hartog as modified by Bickham and Chang does not explicitly teach the second coupler being a second wavelength division multiplexer.
Chang teaches a coupler (32) being a first wavelength division multiplexer (WDM) (see column 3, lines 50-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the second coupler as taught by the prior combination with a first wavelength division multiplexer as taught by Chang.  One would be motivated to make this combination in order to control the light wavelength passing through the couple to a desired wavelength.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartog in view of Bickham and Chang as applied to claim 12 above, in further view of Nicholson (US 2010/00284060) (hereinafter Nicholson).
Regarding claim 13, the prior combination teaches all the limitations of claim 12.
However, Hartog as modified by Bickham and Chang does not explicitly teach the optical isolator is configured to filter a Stokes signal traveling from the first fiber optic cable to the second fiber optic cable.
Nicholson teaches the optical isolator (191) along with WDM (192) being configured to filter a Stokes signal traveling from the first fiber optic cable to the second fiber optic cable (see Figure 2 and paragraphs 0028-0030).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the prior combination with the optical isolator is configured to filter a Stokes signal traveling from the first fiber optic cable to the second fiber optic cable as taught by Nicholson.  One would be motivated to make this combination in order to eliminate errors and provide more accurate temperature measurements.
Regarding claim 14, Hartog further teaches the optical isolator (isolator) (126) being further configured to allow a backscattered signal to travel from the second fiber optic cable (second sensing fiber) (106) to the first fiber optic cable (first sensing fiber) (104) (see paragraph 0026).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-15 have been considered but are moot because of the new ground of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am- 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JANICE M SOTO/
Examiner, Art Unit 2855   

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855